DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Application filed 08/06/2019.
3. Claims 1-11 and 21 are pending, claims 12-20 were canceled, 1-11 and 21 are currently rejected, and claim 1 is independent. 
Priority
4. It is acknowledged that the instant application, claims foreign priority of the REPUBLIC OF KOREA Patent Application 10-2018-0092717 filed in the REPUBLIC OF KOREA Patent Office on 08/08/2018  under 35 U.S.C. 119(a)-(d) and the entire contents of which is being incorporated herein by reference.
Response to Arguments
5. Applicant’s arguments filed 04/21/2022 with respect to claim(s) 1-21 have been considered, for the Examiner’s response, please refer to below discussions.
5.1. The Applicant argued that “In contrast, the claims are directed to executing a search for a particular item. To that extent, applicant further notes Murakami, paras. [0120]-[0126]. However, Murakami does not appear to show, for a matching parent category, omitting a non-matching child subcategory from the feature based image-to-image search of that parent category, when executed the search for the item, as recited by the amended claim …”.
The Examiner respectfully agreed with the Applicant’s above assessment. In order to cure the deficiency of Murakami with respect to the above amended subject matter. A reference published to Walden is incorporated in the instant action for providing the teaching required as a necessity. The rejections made to claims 1-4 and 8 is now set forth on the grounds of Murakami in view of Walden under Claim Rejections - 35 USC § 103.
5.2. As per the newly added claim 21, the claim is rejected under 35 USC § 103 over Murakami in view of Zadeh.
5.3. As per claims 1-6, 8-11 and 21, the claims are also rejected under 35 U.S.C. 112(b) for being lack of antecedent basis and claim text unambiguity. The Examiner respectfully submits some clarifications seems needed for resolving issues of formality, to the least.
Claim Rejections - 35 USC § 112
6. The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.1. Claims 1-6, 8-11 and 21 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1-6, 8-11 and 21, the claims recite the subject matters “the identified subset of the stored items” and/or “the subset of the stored items” in the claim limitations.
However, there is insufficient antecedent basis for the limitations of the claims to include the subject matter(s).
Further per claim 4, the claim recites “according to a child category of a second search item not being determined, identify the subset of the stored items …”. The claim seems suggesting that, depending on a condition, then identify the subset of the stored items. However, the condition “a child category of a second search item not being determined” seems to be an in-progress status under “being” performed and is not seemed to be a static state, such as, “determined”. It is ambiguous whether the “being not determined” is simply “not determined” or “not has been determined”.
Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37CPR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.1. Claims 1-4 and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over 
MURAKAMI et al.: "INFORMATION PROCESSING DEVICE, INFORMATION PROCESSING METHOD, AND INFORMATION PROCESSING PROGRAM", (United States Patent Application Publication US 20190012716 A1, filed 2015-12-28; and published 2019-01-10, hereafter “MURAKAMI”), as applied to claims 1-4 above, and further in view of 
Walden, John C.: "PERSONALIZED STORAGE FOLDER & ASSOCIATED SITE-WITHIN-A-SITE WEB SITE", (United States Patent Application Publication US 20020026386 A1, filed 2001-06-13; and published 2002-02-28, hereafter “Walden”).

As per claim 1, MURAKAMI teaches an electronic device comprising:
a communication interface (See Fig. 2 and [0065], a server 1 includes a communication unit 11, a storage unit 12, an input/output interface 13);
a memory including databases storing items, the databases classified by parent categories, the databases further storing images of each of the stored items, child categories for each of the stored items, and product information on each of the stored items (See [0067]-[0068], [0071] and [0081], a storage unit 12 includes a hard disc drive and therein databases are configured and contents are stored in databases. A “child category” is in a range to which similar items for sale belong when the parent category is further classified into a plurality of categories. Accordingly, the child category belongs to the parent category. The sale item image is stored in the sale item DB. Here the items for sale is interpreted the stored product items); and
at least one processor electrically coupled to the communication interface and the memory, configured to:
receive a search image of a search item from an external electronic device through the communication interface (See [0006], a search means that searches for images similar to the specified image for each item for sale, sale item identification information for identifying an item for sale and an image representing the item for sale in association with each other. Here specified image teaches the image received);
determine a parent category and a child category of the search item, using the received search image of the search item (See [0134], the category registration unit 145 can determine whether or not the category indicated by the category ID of the selected sale item image is a descendant, based on category IDs, parent category IDs, and child category ID lists registered in the shape category DB 12b); 
identify a first database from among the databases matching the determined parent category of the search item (See Fig. 3, [0069] and [0134], each of the shape category DB 12b, the color category DB 12c, and the pattern category DB 12d stores information about a category of an item for sale and these databases define categories used in common for the entire online shopping mall. Specifically, parent category IDs, and child category ID lists registered in the shape category DB 12b and the shape category DB 12b stores, as shape category information, category attributes, such as a category ID, a category name, a category level, a parent category ID and a child category ID list. Here the shape category DB 12b is determined among the shape category DB 12b, the color category DB 12c, and the pattern category DB 12d that matches the determined parent category of the search item. Here the shape category DB is interpreted the first database); and 
according to the child category being determined, search the first database by comparing the search image to stored images of a first set of items in the first database (See [0103] The search unit 144 searches for sale item images similar to the specified image from the sale item DB 12e, based on a feature value acquired by the feature value extraction unit 142 (step S6). Searching for sale item images is searching for items for sale represented by the sale item images. Specifically, the search unit 144 calculates a similarity degree between the specified image and each sale item image by comparing a feature value of the specified image with a feature value registered in the sale item DB 12e. Here the comparing the search (item) image with the stored item image is performed by comparing the feature values of the items).
However, MURAKAMI does not explicitly teach according to the child category being determined, further omitting from the comparing a second set of items in the first database, wherein the first set of items matches with the child category and the second set of items not matches with the child category. 
On the other hand, as an analogous art on managing data items by categories or sub-categories, Walden teaches omitting from the comparing a second set of items in the first database, wherein the first set of items matches with the child category and the second set of items not matches with the child category (See Abstract and [0052]: Items within a category or subcategory can be compared to other selected products in the same category or subcategory, items that have recently been added to the site can be compared to the items found in the users' site-within-a-site. If a new item closely matches the features of a selected item, the user can be informed of the availability of the new item; and allowing users to compare items 12 within the same subcategory 140 within the personalized folder 410. Here the feature matching of a new item to a selected item reads on the items of the same category or sub-category, and the items within a same category or subcategory are compared while no comparison is performed on items that do not match on the subcategory, or child category teaches an omitting of the comparison).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Walden's teaching with MURAKAMI reference because MURAKAMI is dedicated to associating categories with items for sale, Walden is dedicated to a retail web site wherein items selected for further consideration by a user are added to a site-within-a-site, and the combined teaching would have enabled MURAKAMI to efficiently to associate categories with items for sale by comparing items with same category or subcategories without further comparing items of mismatched category or subcategory.
MURAKAMI in view of Walden further teaches:
identify a subset of the first set of items (See MURAKAMI: [0071] and [0134], the child category belongs to the parent category and parent category IDs, and child category ID lists registered is the first set of items in the shape category DB 12b) that 
matches with the search image based on at least one feature of the received search image and the result of the comparing the search image to the stored images of the first set of items (See MURAKAMI: [0006], [0071] and [0134], an image acquisition means that acquires an image specified by a user; an extraction means that extracts a feature value of the specified image; a category information acquisition means that acquires category information indicating a category corresponding to an item for sale represented by the specified image among a plurality of categories for classifying items for sale; a search means that searches for images similar to the specified image, based on the extracted feature value, from a storage means that stores, for each item for sale, sale item identification information for identifying an item for sale and an image representing the item for sale in association with each other, and child category ID lists registered is the first set of items in the shape category DB 12b) and
transmit information on the identified subset of the stored items to the external electronic device (See MURAKAMI: [0006], a display control means that causes at least one of the found images to be displayed as a search result; and a storage control means that, when the user has selected any one image from the displayed search result, stores the acquired category information in the storage means in association with sale item identification information corresponding to the selected image.).

As per claim 2, MURAKAMI in view of Walden teaches the electronic device of claim 1, 
wherein each of the databases further stores attribute information for each of the stored images (See MURAKAMI: Fig. 3, [0069] and [0134], each of the shape category DB 12b, the color category DB 12c, and the pattern category DB 12d stores information about a category of an item for sale and these databases define categories used in common for the entire online shopping mall. Specifically, parent category IDs, and child category ID lists registered in the shape category DB 12b and the shape category DB 12b stores, as shape category information, category attributes, such as a category ID, a category name, a category level, a parent category ID and a child category ID list. Here the shape category DB 12b is determined among the shape category DB 12b, the color category DB 12c, and the pattern category DB 12d that matches the determined parent category of the search item); and
wherein identifying the subset of the stored items further includes matching an attribute of the received search image with corresponding attributes of stored images of the subset of the stored items (See MURAKAMI: [0006], an image acquisition means that acquires an image specified by a user; an extraction means that extracts a feature value of the specified image; a category information acquisition means that acquires category information indicating a category corresponding to an item for sale represented by the specified image among a plurality of categories for classifying items for sale; a search means that searches for images similar to the specified image, based on the extracted feature value, from a storage means that stores, for each item for sale, sale item identification information for identifying an item for sale and an image representing the item for sale in association with each other).

As per claim 3, MURAKAMI in view of Walden teaches the electronic device of claim 2, wherein the attribute of the received search image utilized for the matching includes at least one of a color, a shape, or a pattern included in the received search image (See MURAKAMI: [0013], the information processing device can associate a category indicating an appropriate shape with the selected item for sale.).

As per claim 4, MURAKAMI in view of Walden teaches the electronic device of claim 1, wherein the at least one processor is further configured to:
according to a child category of a second search item not being determined, identify the subset of the stored items corresponding the first database that matched with a search image for the second search item based on at least one extracted feature of the second search image (See MURAKAMI: Fig. 3, [0020], [0069], [0071] and [0134], the search means, based on a feature value of the specified image, searches for images similar to the specified image, and when it is determined that the specified image may represent a plurality of items for sale, further for each image part representing an item for sale, searches for images similar to the image part, based on a feature value of the image part, here conducting plural searches on images teaches a second search item; and each of the shape category DB 12b, the color category DB 12c, and the pattern category DB 12d stores information about a category of an item for sale and these databases define categories used in common for the entire online shopping mall. Specifically, parent category IDs, and child category ID lists registered in the shape category DB 12b and the shape category DB 12b stores, as shape category information, category attributes, such as a category ID, a category name, a category level, a parent category ID and a child category ID list. The child category is in a range to which similar items for sale belong when the parent category is further classified into a plurality of categories. Accordingly, the child category belongs to the parent category.).

As per claim 8, MURAKAMI in view of Walden teaches the electronic device of claim 1, 
wherein the memory further stores text information for the stored items, including at least one of a name, a seller, or a price for each of the stored items (See [0081] The sale item DB 12e stores sale item information about an item for sale sold in the online shopping mall. The sale item information includes information registered by the shop. Specifically, the sale item DB 12e stores, as the sale item information, a shop ID, a sale item ID, a shape category ID, a color category ID, a pattern category ID, a sale item name, a sale item image, a feature value, and the like, for each item for sale that the shop sells, in association with each other.); and 
wherein the at least one processor is configured to:
transmit, to the external electronic device, at least one of the name, the seller, or the price for each item of the identified subset of the stored items (See [0104] and [0107] the sale item information display area 210 may further include a sale item name, a price, a name of a shop of a selling source of the item for sale, and the like; and a user selects a sale item image 220 or a sale item name in any sale item information display area 210 from among the sale item information display areas 210 included in the search result page displayed by the user terminal 3 (step S8).).

7.2. Claims 5-7 are rejected under 35 U.S.C. § 103 as being unpatentable over 
MURAKAMI in view of Walden, as applied to claims 1-4 and 8 above, and further in view of 
Zamaraiev et al.: "DETECTING SIMILAR LIVE STREAMS INGESTED AHEAD OF THE REFERENCE CONTENT", (United States Patent Application Publication US 20180159914 A1, filed 2016-12-06; and published 2018-06-07, hereafter “Zamaraiev”).

As per claim 5, MURAKAMI in view of Walden teaches the electronic device of claim 1, wherein identifying the subset of the stored items that match the search image based on the determined child category as described above in claims 1-4 rejections, however, MURAKAMI in view of Walden does not explicitly teach further the identifying further including detecting similarities between child categories of the subset of the stored items.
On the other hand, as an analogous art on managing similar content items, Zamaraiev teaches the identifying further including detecting similarities between child categories of the subset of the stored items (See [0007] and [0070], determining the similarity between the first segment of the probe media item and the first segment of the first reference media item, the method includes aggregating a first similarity value to a similarity score associated with the probe media item; and live-stream similarity detection module 140 may determine that the probe media item 201 and reference media item 202 are similar).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Zamaraiev's teaching with MURAKAMI in view of Walden reference because MURAKAMI is dedicated to associating categories with items for sale, Walden is dedicated to a retail web site wherein items selected for further consideration by a user are added to a site-within-a-site, and Zamaraiev is dedicated to detecting similar live stream content ingested ahead of the reference content, and the combined teaching would have enabled MURAKAMI in view of Walden to apply detecting, measuring and assigning similarity values to sale item to more accurately associate items to its categories.
MURAKAMI in view of Walden and further in view of Zamaraiev further teaches:
the determined child category of the search item, the similarities less than or equal a prespecified value (See Zamaraiev: [0070], when enough segments of a probe media item 201 are found similar to segments of a reference media item 202 (e.g., equal or exceed a similarity threshold), live-stream similarity detection module 140 may determine that the probe media item 201 and reference media item 202 are similar. Here the similarity threshold teaches the prespecified value).

As per claim 6, MURAKAMI in view of Walden and further in view of Zamaraiev teaches the electronic device of claim 1, wherein identifying the subset of the stored items corresponding the first database that match the search image is further based on:
a first similarity between extracted feature data of stored images of the subset of the stored items, and extracted feature data of the received search image (See Zamaraiev: [0010], comparing the similarity score associated with the probe media item to a second similarity threshold. The method also includes responsive to determining the similarity score is greater than or equal to the first similarity threshold and below a second similarity threshold; MURAKAMI: Fig. 3, [0069] and [0134], each of the shape category DB 12b, the color category DB 12c, and the pattern category DB 12d stores information about a category of an item for sale and these databases define categories used in common for the entire online shopping mall. Specifically, parent category IDs, and child category ID lists registered in the shape category DB 12b and the shape category DB 12b stores, as shape category information, category attributes, such as a category ID, a category name, a category level, a parent category ID and a child category ID list. Here the shape category DB 12b is determined among the shape category DB 12b, the color category DB 12c, and the pattern category DB 12d that matches the determined parent category of the search item); and
a second similarity between child categories of the subset of the stored items (See Zamaraiev: [0010], comparing the similarity score associated with the probe media item to a second similarity threshold. The method also includes responsive to determining the similarity score is greater than or equal to the first similarity threshold and below a second similarity threshold; and MURAKAMI: Fig. 3, [0069] and [0134], each of the shape category DB 12b, the color category DB 12c, and the pattern category DB 12d stores information about a category of an item for sale and these databases define categories used in common for the entire online shopping mall. Specifically, parent category IDs, and child category ID lists registered in the shape category DB 12b and the shape category DB 12b stores, as shape category information, category attributes, such as a category ID, a category name, a category level, a parent category ID and a child category ID list. Here the shape category DB 12b is determined among the shape category DB 12b, the color category DB 12c, and the pattern category DB 12d that matches the determined parent category of the search item); and 
the determined child category of the received search image (See MURAKAMI: [0006] and [0134], the category registration unit 145 can determine whether or not the category indicated by the category ID of the selected sale item image is a descendant, based on category IDs, parent category IDs, and child category ID lists registered in the shape category DB 12b; and a display control means that causes at least one of the found images to be displayed as a search result; and a storage control means that, when the user has selected any one image from the displayed search result, stores the acquired category information in the storage means in association with sale item identification information corresponding to the selected image).

As per claim 7, MURAKAMI in view of Walden and further in view of Zamaraiev teaches the electronic device of claim 6, wherein the at least one processor is configured to:
assign a greater weight to the second similarity than the first similarity (See Zamaraiev: [0008], aggregating a second similarity value to the similarity score associated with the probe media item; and MURAKAMI: [0006] and [0134], the category registration unit 145 can determine whether or not the category indicated by the category ID of the selected sale item image is a descendant, based on category IDs, parent category IDs, and child category ID lists registered in the shape category DB 12b; and a display control means that causes at least one of the found images to be displayed as a search result; and a storage control means that, when the user has selected any one image from the displayed search result, stores the acquired category information in the storage means in association with sale item identification information corresponding to the selected image).

7.2. Claims 9-11 and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over 
MURAKAMI in view of Walden, as applied to claims 1-4 and 8 above, and further in view of 
Zadeh et al.: "SYSTEM AND METHOD FOR EXTREMELY EFFICIENT IMAGE AND PATTERN RECOGNITION AND ARTIFICIAL INTELLIGENCE PLATFORM", (United States Patent Application Publication US 20180204111 A1, filed 2018-03-12; and published 2018-07-19, hereafter “Zadeh”).
 
As per claim 9, concerning wherein the at least one processor is configured to extract at least one of a logo image or a brand name included in the received search image of the search item, MURAKAMI in view of Walden teaches extracting the feature value from the research received image (See MURAKAMI: [0080], for example).
However, MURAKAMI in view of Walden does not teach that the image feature value from the research received image including a logo image or a brand name.
On the other hand, as an analogous art on image processing, Zadeh teaches the image feature value from the research received image including a logo image or a brand name (See [02199], attributes extracted from the image, e.g. brand name written or placed on the phone set as text or logo, e.g. APPLE, or the model number from its shape or size).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Zadeh's teaching with MURAKAMI in view of Walden reference because MURAKAMI is dedicated to associating categories with items for sale, Walden is dedicated to a retail web site wherein items selected for further consideration by a user are added to a site-within-a-site, Zadeh is dedicated to image recognition (for action, gesture, emotion, expression, biometrics, fingerprint, facial, monument and landmark, OCR, background, partial object, relationship, position, pattern, texture, and object), and the combined teaching would have allowed MURAKAMI in view of Walden to apply Zadeh’s machine learning algorithms and Artificial Intelligence to extreme efficiently perform tasks including acquiring category information corresponding to an item for sale represented by the specified image, extracting feature value for the item for sale and searching for images similar to the specified image, based on the extracted feature value.
MURAKAMI in view of Walden and further in view of Zadeh further teaches:
assign a priority to each item of the subset of the stored items based on the extracted at least one of the logo or the brand name, and text information for the identified subset stored items (See Zadeh: [2867], the number of likes/tags/pins for a particular item/image/webpage is used to prioritize the analysis and match finding for such an item, as the number of likes/tags/pins is related to the interest level for that item. Here the tags reads on the text information); and
transmit to the external electronic device the text information and the assigned priority (See Zadeh: [2060] and [2758], the relevant information is obtained from Q.sub.store about that text or image, and automatically shown or presented to the user, which is very convenient and useful for the user on Internet or any private network and web site displays information about said image or video, along with its tags, comments, flags, or markers, or the links to such information).

As per claim 10, MURAKAMI in view of Walden and further in view of Zadeh teaches the electronic device of claim 9, wherein the at least one processor is configured to:
store, in the memory, keywords indicating visual attributes of items included each of the stored images (See Zadeh: [2301], the system compares that object to the library, to figure out what type it is, e.g. tel. set, and then dig in more from other objects or attributes extracted from the image, e.g. brand name written or placed on the phone set as text or log);
extract visual attributes of at least one item included in the received search image of the search item (See Zadeh: [2301], the system compares that object to the library, to figure out what type it is, e.g. tel. set, and then dig in more from other objects or attributes extracted from the image, e.g. brand name written or placed on the phone set as text or log);
select one or more of the stored keywords indicating any visual attributes that match the extracted visual attributes (See Zadeh: [2301], if the user selects an object, in an image (or frame), or the system selects an object for the user randomly, or from the list of the objects ordered in some fashion or reason (in the ordered list), then the system compares that object to the library, to figure out what type it is, e.g. tel. set, and then dig in more from other objects or attributes extracted from the image, e.g. brand name written or placed on the phone set as text or logo, e.g. APPLE, or the model number from its shape or size, versus rules and library information and Z-web, to figure out more details about that object, and build up Z-web even more);
assign a priority to the one or more stored items of the identified subset of the stored items based on the selected one or more of the stored keywords and text information for the one or more stored items of the identified subset of the stored items (See Zadeh: [2867], the number of likes/tags/pins for a particular item/image/webpage is used to prioritize the analysis and match finding for such an item, as the number of likes/tags/pins is related to the interest level for that item. Here the tags reads on the text information); and
transmit to the external electronic device the text information and the assigned priority (See Zadeh: [2060] and [2758], the relevant information is obtained from Q.sub.store about that text or image, and automatically shown or presented to the user, which is very convenient and useful for the user on Internet or any private network and web site displays information about said image or video, along with its tags, comments, flags, or markers, or the links to such information).

As per claim 11, MURAKAMI in view of Walden and further in view of Zadeh teaches the electronic device of claim 9, wherein the at least one processor is configured to:
store, in the memory, keywords indicating visual attributes of items included each of the stored images (See Zadeh: [2301], the system compares that object to the library, to figure out what type it is, e.g. tel. set, and then dig in more from other objects or attributes extracted from the image, e.g. brand name written or placed on the phone set as text or log);
extract visual attributes of at least one item included in the received search image of the search item (See Zadeh: [2301], the system compares that object to the library, to figure out what type it is, e.g. tel. set, and then dig in more from other objects or attributes extracted from the image, e.g. brand name written or placed on the phone set as text or log);
select one or more of the stored keywords indicating any visual attributes that do not match the extracted visual attributes (See Zadeh: [2301], if the user selects an object, in an image (or frame), or the system selects an object for the user randomly, or from the list of the objects ordered in some fashion or reason (in the ordered list), then the system compares that object to the library, to figure out what type it is, e.g. tel. set, and then dig in more from other objects or attributes extracted from the image, e.g. brand name written or placed on the phone set as text or logo, e.g. APPLE, or the model number from its shape or size, versus rules and library information and Z-web, to figure out more details about that object, and build up Z-web even more);
assign a priority to the one or more stored items of the identified subset of the stored items based on the selected one or more of the stored keywords and text information for the one or more stored items of the identified subset of the stored items (See Zadeh: [2867], the number of likes/tags/pins for a particular item/image/webpage is used to prioritize the analysis and match finding for such an item, as the number of likes/tags/pins is related to the interest level for that item. Here the tags reads on the text information); and
transmit to the external electronic device the text information and the assigned priority (See Zadeh: [2060] and [2758], the relevant information is obtained from Q.sub.store about that text or image, and automatically shown or presented to the user, which is very convenient and useful for the user on Internet or any private network and web site displays information about said image or video, along with its tags, comments, flags, or markers, or the links to such information).

As per claim 21 , MURAKAMI in view of Walden and further in view of Zadeh teaches the electronic device of claim 1, wherein the subset is identified based on a plurality of features of the received search image,
wherein each of the plurality of features is assigned a respective weight, wherein the at least one processor is further configured to:
generating rankings for each respective item of the identified subset of the stored items according to weights of the plurality of features (See Zadeh: [1726], [2250] and [3230], training samples with the features provided to adjust the weights of the added units;  and  presenting the data or links to a user and the user goes to e.g. 5.sup.th page on her screen and clicks on a link there, as the hit number 46 (ranked 46 for display to the user, or N.sub.rank=46), skipping the first 4 pages or first 45 hits or links or web sites on display, that indicates that that selected link is very relevant to the user's search, as a feedback to the system, to adjust the weights or results for future similar searches, to reorder or re-rank or replace or exchange the list or items or importance or weights, based on a correction factor; and different weights for features/components for recognition/search, as some are more important than the others or more relevant in the context, e.g., in recognizing an individual in a specific race faster, based on, e.g., more primary features for that subset), and
wherein the identified subset is displayed on the external electronic device in an order based on the generated rankings (See Zadeh: [2417], and [2848], a metrics for pose or quality of print or other quality of the picture, so that based on that, we can rank, sort, or search images, and present the listing or ranking or best one(s) to the user (or optionally to the user, for further narrowing down the choices), e.g. good pictures for the resume or for newspaper article, or a picture with a tie and jacket selected, or a best picture in a context, e.g. for beach ad, with a bathing suit, among one or more people, based on templates or rules, e.g. defining the good height to width ratio of a person, or defining muscular bodies for sports figure selection, e.g. based on some training samples or features detections on the body.; and the ranking of websites and images can also be done on the ad network, based on at least 3 parameters/scores, or combination of them: relevance degree/score, the amount that people bid on to display their images (the higher the dollar amount, the higher the chance or frequency for display of that image), and/or the popularity of the image (e.g., how many people liked it or forwarded that image, e.g., as a score).).
References
8.1. The prior art made of record:
A. U.S. Patent Application Publication US-20190012716-A1.
B. U.S. Patent Application Publication US-20180159914-A1.
C. U.S. Patent Application Publication US-20180204111-A1.
 F. U.S. Patent Application Publication US-20020026386-A1.
8.2. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
D. U.S. Patent Application Publication US-20130101223-A1.
E. U.S. Patent Application Publication US-20070293961-A1.
Conclusion
9.1. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.2. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
9.3. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
10. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
May 16, 2022